MEMORANDUM **
Jesus Rosales-Ceja appeals the denial of his 28 U.S.C. § 2255 motion to vacate his 292-month sentence for possession of methamphetamine with intent to distribute and conspiracy, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Rosales-Ceja argues that his sentence is unlawful under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We have jurisdiction pursuant to 28 U.S.C. § 2253. We affirm because “the new rule of criminal procedure announced in Ap-prendi does not apply retroactively on initial collateral review[.]” United States v. Sanchez-Cervantes, 282 F.3d 664, 665 (9th Cir.2002). Accordingly, Rosales-Ceja’s request for oral argument is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.